Citation Nr: 0500290	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-07 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the veteran's 
death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is the widow of a veteran who had active 
service from July 1951 to July 1971.  The veteran died in 
January 1976.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.  A hearing was conducted 
at the RO by the undersigned Acting Veterans Law Judge in 
November 2004.  During the hearing, the undersigned granted a 
motion to advance the case on the Board's docket (AOD) due to 
claimed financial hardship by the appellant.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Regulations implementing the VCAA include a new 
definition of new and material evidence, applicable to claims 
to reopen filed on or after August 29, 2001.  It does apply 
in the instant case.  The appellant was supplied this new 
definition, as well as pertinent VCAA regulations, as part of 
a May 2004 supplemental statement of the case (SSOC).  The 
duty to assist provisions of the VCAA do not apply until a 
previously denied claim has been reopened.  38 U.S.C.A. 
§ 5103A(f).  All pertinent notice requirements of the VCAA 
and implementing regulations appear to be met.  

The appellant essentially argues that the veteran's cancer-
related death is directly related to his being exposed to 
Agent Orange while serving in Vietnam.  See page 3 of hearing 
transcript.

The veteran's death certificate shows that he died in January 
1976.  The immediate cause of death was listed as 
carcinomatosis, due to or as a consequence of "possible" 
primary tumor of the pancreas.  At the time of the veteran's 
death, service connection had not been established for any 
disability.  The Board parenthetically notes that in July 
1975 service connection for metastatic carcinoma had been 
denied.  See rating decision.  The death certificate also 
noted that the veteran died at St. Vincent Hospital.  While 
some medical records from this facility are of record (dated 
in 1975), the veteran's terminal hospital records have not 
been associated with the evidentiary record.  However, the 
Board notes that the RO was notified by letter of February 
2004 that records from this medical facility were not 
available.  

Evidence of record appears to indicate that during his 
lifetime the veteran sought Social Security Administration 
(SSA) disability benefits.  See April 1975 letter from 
private physician.  The RO has not obtained medical records 
which were the basis for any potential award of SSA benefits.  
Such records may contain information pertinent to the 
veteran's claim, and VA is obligated to obtain them.

With regard to the claim for service connection for the cause 
of the veteran's death based on exposure to herbicides such 
as Agent Orange in service, the Board notes that the law 
provides a presumption of service connection for certain 
diseases which become manifest after separation from service 
in veterans who served in the Republic of Vietnam during the 
period from January 9, 1962, and ending on May 7, 1975.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Service 
in the Republic of Vietnam for the purpose of the application 
of the presumption includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

In this case, although the veteran was awarded the Vietnam 
Service Medal, service records do not show that he served in 
Vietnam.  He was medically treated in Thailand in April 1968.  
Members of the United States serving in Thailand between July 
1965 to March 1973 who served in direct support of operations 
in Vietnam were eligible for the Vietnam Service Medal.  
Thus, although the veteran's service in Thailand made him 
eligible to receive his service medal, there is no evidence 
that he served in Vietnam, in the waters offshore Vietnam, or 
under conditions of service involving duty or visitation in 
the Republic of Vietnam for the purposes of the regulation 
governing the presumption of service connection for certain 
diseases due to herbicide exposure.  Further, correspondence 
from the National Personnel Records Center (NPRC) received by 
the RO and dated in December 2003 indicates that no records 
indicating the veteran was exposed to herbicides were found.  

The Board hereby notifies the appellant that, where a 
claimant is not eligible for application of the 
"presumption" of service connection under the law, she is 
not precluded from establishing service connection with proof 
of actual direct causation, although this route includes the 
difficult burden of tracing causation to a condition or 
event, such as exposure to herbicides, during service.  
Combee v. Brown, 34 F.3d 1039, 1043 (1994).  The presumption 
of service connection was added to the law by the Agent 
Orange Act of 1991 to lighten this difficult evidentiary 
burden for those who served in Vietnam.  However, the 
difficult evidentiary burden remains for those whose service 
did not include service in the Republic of Vietnam as such 
"service" is defined under section 3.307(a)(6)(iii) of VA 
regulations governing the presumption of service connection 
for certain diseases due to herbicide exposure.

The appellant points out that the veteran suffered from 
problems with his duodenal system during his military 
service.  See VA Form 21-4138, received by VA in December 
2003.  A June 1961 service medical record reveals a diagnosis 
of duodenitis, cause undetermined.  She also claims that an 
April 1975 private liver scan (discussed below) shows that 
the veteran's liver was the primary site of his cancer.  

Other medical records on file include an April 1975 private 
diagnosis of metastatic adenocarcinoma of the left elbow.  A 
private liver scan report, also dated in April 1975, reported 
that while some liver disease process such as metastatic 
disease could be present, this finding was "certainly not 
definite."  A June 1975 VA examination report includes a 
diagnosis of severe disabling metastastic disease, primary 
site unknown.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain copies of all 
medical records considered by the SSA in 
its adjudication of the veteran's claim 
for disability benefits.

2.	Following completion of the above 
development, the
RO should make arrangements with the 
appropriate VA medical facility for the 
veteran's claim folder to be transferred 
to, and reviewed by, an appropriate VA 
physician specialist to determine the 
nature and etiology of the cause of his 
death.  

After reviewing the veteran's claim 
folder, the examiner should specifically 
discuss the nature and etiology of the 
cause of the veteran's death.  In 
particular, the examiner should 
specifically state the cause(s) of the 
veteran's death.  The examiner should 
then express an opinion as to whether it 
is at least as likely as not that the 
disorder(s) determined to be the cause(s) 
of the veteran's demise is (are) related 
to, or caused by, his active military 
service.  Complete detailed rational is 
required for each opinion that is 
rendered.

3.  The RO should then review the claim 
files to ensure that all requested 
development is completed.  Then the RO 
should re-adjudicate the appellant's 
claim.  If it remains denied, the 
appellant should be provided an 
appropriate SSOC and given the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.


	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




